        Case 4:17-cr-00293-BSM Document 1744 Filed 11/10/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS

UNITED STATES OF AMERICA                            )
                                                    )
v.                                                  )       No. 4:17CR00293-BSM
                                                    )
TROY R. LOADHOLT, ET AL                             )


UNITED STATES’ RESPONSE TO DEFENDANT MARCUS MILLSAP’S MOTION TO
 SUPPRESS EVIDENCE OBTAINED FROM POPE COUNTY SEARCH WARRANT
                      DATED AUGUST 22, 2016

       The United States of America, by and through Cody Hiland, United States Attorney for the

Eastern District of Arkansas, Liza Brown and Stephanie Mazzanti, Assistant United States

Attorneys for said district, and Marianne Shelvey and Lakeita F. Rox-Love, Trial Attorneys for the

Organized Crime and Gang Section of the United States Department of Justice, for its response in

to Defendant Marcus Millsap’s Motion to Suppress Evidence Obtained from Pope County Search

Warrant Dated August 22, 2016, states that the Court should deny the Motion as moot

       Defendant Marcus Millsap moves to suppress the evidence obtained from the search of a

black Verizon Samsung cell phone and a black ZTE cell phone believed to belong to Marcus

Millsap based on a search warrant dated August 22, 2016. Millsap asserts that the search warrant

does not demonstrate probable cause and that the good-faith exception to the exclusionary rule

does not apply.

       After reviewing the contents of the devices, the United States has determined that it does

not intend to introduce the contents of the two cell phones in its case-in-chief at this time.1

Although the United States disputes the arguments made in the motion, because the United States



1
  Although the United States does not anticipate a change in this position, it will promptly alert
defense counsel and the Court if additional information results in a determination that information
from the devices is relevant at trial.
                                                1
        Case 4:17-cr-00293-BSM Document 1744 Filed 11/10/20 Page 2 of 2




does not intend to present evidence from the devices, there is no need for the Court to address the

arguments, and the Court should deny Defendant Marcus Millsap’s Motion to Suppress Evidence

Obtained from Pope County Search Warrant Dated August 22, 2016, as moot.

       Wherefore, the United States respectfully requests that the Court deny Defendant Marcus

Millsap’s Motion to Suppress Evidence Obtained from Pope County Search Warrant Dated August

22, 2016, as moot.

                                                     Respectfully submitted,

                                                     CODY HILAND
                                                     United States Attorney for the
                                                     Eastern District of Arkansas

                                             By:     LIZA JANE BROWN
                                                     AR Bar Number 2004183
                                                     STEPHANIE MAZZANTI
                                                     AR Bar Number 2006298
                                                     Assistant U.S. Attorneys
                                                     P.O. Box 1229
                                                     Little Rock, AR 72203
                                                     (501) 340-2600
                                                     Liza.Brown@usdoj.gov
                                                     Stephanie.Mazzanti@usdoj.gov

                                                     DAVID L. JAFFE
                                                     Chief, Organized Crime and Gang Section
                                                     U.S. Department of Justice

                                             By:     MARIANNE SHELVEY
                                                     MA Bar No. 642427
                                                     LAKEITA F. ROX-LOVE
                                                     MS Bar No. 103871
                                                     Trial Attorneys
                                                     Organized Crime and Gang Section
                                                     Criminal Division
                                                     U.S. Department of Justice
                                                     1301 New York Avenue, NW Suite 700
                                                     Washington, D.C. 20005
                                                     Phone: (202) 549-4051
                                                     Marianne.Shelvey@usdoj.gov
                                                     Lakeita.Rox-Love@usdoj.gov

                                                2
